Citation Nr: 1301580	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for acute myeloid (myelogenous) leukemia (AML), to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  The Veteran's service included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and his spouse appeared and testified at a videoconference hearing in May 2009 before a Veterans Law Judge.  A transcript of the hearing is contained in the record.  The Veterans Law Judge who presided over the May 2009 hearing is no longer with the Board.  The Veteran was provided the opportunity have an additional hearing before a current Veterans Law Judge, but he declined.

In October 2009, the Board denied the Veteran's claim of entitlement to service connection for acute myeloid leukemia.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In an October 2010 Order, CAVC granted the VA General Counsel's and Appellant's Joint Motion for Remand.  The Board's decision was vacated and the claim was remanded to the Board for additional development.  The Board requested Veterans Health Administration (VHA) medical opinions, which were received in June 2011 and May 2012.

The Veteran waived RO review of evidence submitted since the January 2009 Supplemental Statement of the Case.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange during active military service.

2.  The Veteran has not been diagnosed with a B-cell leukemia, to include chronic lymphocytic leukemia or hairy-cell leukemia.

3.  The Veteran's acute myelogenous leukemia (AML) did not manifest during service or within one year thereafter.

4.  The preponderance of the evidence is against a finding that a relationship exists between the Veteran's currently diagnosed AML and his military service, to include his presumed exposure to herbicides in Vietnam.


CONCLUSION OF LAW

AML was not incurred in active military service, and may not be so presumed.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a letter from the RO dated in September 2007.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328   (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in September 2007.  The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   VHA opinions were requested and an adequate opinion was provided in May 2012, as discussed below.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records from the Social Security Administration  (SSA), and all relevant private treatment records pertaining to his claims have been obtained and associated with his claims file. 

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Laws and Regulations

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam War Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 3 .307(a)(6)(iii).  In this case, the Veteran's DD Form 214 and service records reflect that the Veteran's active duty service included service in the Republic of Vietnam.  . Hence, the Veteran is presumed to have been exposed to herbicides including Agent Orange during his active duty service.  This presumption is not rebutted by any evidence to the contrary.

In instances where a veteran is shown or presumed to have been exposed to herbicide agents during service, service connection may be granted on a presumptive basis for the diseases listed under 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  Although the diseases listed under 38 C.F.R. § 3.309(e) include certain types of leukemia, it has never identified AML as being one of the specific disorders for which service connection may be presumed by virtue of herbicide exposure.  While the Veteran's claim was pending, effective from August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add all chronic B-cell leukemias (to include, but not be limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The Board notes, however, that AML, which is the specific type of leukemia at issue in this case, continues to be excluded from the provisions of 38 C.F.R. § 3.309(e).  As such, 38 C.F.R. § 3.309(e) does not assist the appellant in this case and the Veteran's AML may not be presumed to have resulted from in-service herbicide exposure.

Notwithstanding the above, the Board is still compelled to examine whether service connection for the cause of the Veteran's death may be granted on a direct basis.  In this regard, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Also, service connection may be presumed for certain chronic diseases, including leukemia, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed AML as a result of exposure to herbicides.  VA treatment records show the Veteran was diagnosed with AML in August 2006.  He developed symptoms of AML shortly before diagnosis.  Service treatment records do not include treatment for, diagnosis of, or complaints of symptoms associated with AML.  Additionally, the claims file and Virtual VA do not contain post-service treatment records prior to 2006.  While leukemia is a chronic disease listed under 38 C.F.R. § 3.309(a), the Veteran did not develop AML until more than 30 years after his discharge from service, and thus he is not entitled to presumptive service connection according to 38 C.F.R. § 3.307(a)(3) (requires leukemia to develop to a compensable degree within one year of separation from service for the presumption to attach).  As such, the analysis in this decision focuses on whether the evidence of record is sufficient to establish direct service connection.

An August 2007 Agent Orange examination noted the Veteran served a 13-month tour of duty in the Republic of Vietnam and was diagnosed with acute myeloproliferative leukemia in 2006.

In February 2008, the Veteran provided a notice of disagreement with the January 2008 rating decision which denied service connection for AML.  The Veteran stated that following the physician from the August 2007 Agent Orange examination suggested that he file a claim for service connection.  In support of his claim, the Veteran provided excerpts from a prior Board decision where a veteran was granted service connection for AML as a result of herbicide exposure.  The Veteran argued that his situation was similar to the veteran in the provided Board decision, and that that prior decision should apply in this case.  However, it is noted that prior Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104.

VA treatment records show ongoing treatment for AML throughout 2006, and included a finding of complete molecular remission.  Treatment records reveal the Veteran was diagnosed with acute promyelotic leukemia (APL), a subtype of AML  which occurs when parts of two genes stick together.  See the National Cancer Institute, "General information about Adult Acute Myeloid Leukemia," http://www.cancer.gov/cancertopics/pdq/treatment/adultAML/Patient.  APL is responsive to all trans retinoic acid (ATRA) therapy.  The Veteran's treatment included ATRA therapy.

The Veteran is in receipt of Social Security Administration (SSA) disability benefits as a result of his AML.  SSA records included a work history provided by the Veteran.  He reported a work history of computer support and administration, and paper delivery.

In October 2008, the Veteran's treating VA oncologist indicated that "there is a possibility that APL may be secondary to [exposure to Agent Orange]."  In December 2008 she provided a letter which noted the Veteran was diagnosed with APL in August 2006 and he was exposed to Agent Orange during service.  She concluded that "since Agent Orange has been associated with other hematologic cancers, it is possible that [it] is a causative factor for this type of leukemia."  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus).

In February 2009, the Veteran provided an argument that his treating oncologist's opinion should be "an acceptable opinion" and that the benefit of the doubt should be resolved in his favor.  He additionally cited the National Academy of Science's (NAS) 2004 Agent Orange periodic review, which included that animal studies did not show an increased incidence of leukemia after exposure to Agent Orange, and that there was a lack of data on the association between exposure to Agent Orange and leukemias (other than chronic lyphocytic leukemia).  The review also noted that AML was slightly more common in males, and that risk factors included high doses of ionizing radiation, occupational exposure to benzene, medications used in cancer chemotherapy, and tobacco use.  On his service induction report of medical history the Veteran indicated his occupation prior to service was as a "lab technician;" however, additional information regarding this prior occupation is not available.  The Veteran has denied a history of tobacco use.  He reported his sister died of cancer; however, the treatment records do not indicate the type of cancer.

In July 2010, another of the Veteran's treating VA oncologists provided a letter.  His opinion was that "since Agent Orange has been associated with other hematologic cancers it is at least as likely as not that Agent Orange is a causative factor for this type of leukemia."

As noted in the introduction, the Board previously denied the Veteran's claim of entitlement to service connection for AML in an October 2009 decision.  The Veteran appealed this decision to CAVC, and, through a Joint Motion for Remand (JMR), the claim was returned to the Board.  The JMR found that the VA failed in its duty to assist by not providing a medical examination or obtaining a medical opinion necessary to make a decision on the claim. 

Given the complexity of the disease, and the Veteran's remission status, the Board requested a Veterans Health Administration (VHA) specialist etiology opinion based on a review of the claims file.  

A VHA specialist in oncology/hematology provided a negative nexus opinion in June 2011.  The specialist cited William's Hematology, which noted that the three well-documented environmental factors established as causative agents in the development of AML were high-dose external low-linear energy transfer radiation exposure, chronic benzene exposure and chemotherapeutic agents.  The report also noted that case control studies sometimes showed a relationship between AML and organic solvents, petroleum radon, pesticides and herbicides, but that the data had not reached the level of a strong association.  The specialist stated that there was no clear evidence relating Agent Orange exposure to AML even though there are a few case reports of herbicide exposure and AML.  As the June 2011 specialist did not adequately support his opinion, the Board sought the opinion of another VHA oncology/hematology specialist.

In May 2012, a different VHA oncology/hematology specialist provided another negative nexus opinion.  The specialist noted that "although environmental carcinogens such as benzene and organic herbicide are implicated in leukemogenesis, there is no causal relationship established between acute myeloid leukemia (unlike lymphoid malignancies) and Agent Orange."  He also noted that AML is a rapidly developing malignancy, and the likelihood that the Veteran developed AML while in service or soon afterward "are next to zero."  The specialist noted that the opinion of the Veteran's treating oncologists were "based on speculation that AML, like other cancers though to have been caused by Agent Orange exposure, may be a result" of the Veteran's Vietnam service.  He noted that the VA oncologists did not provide any supporting cause-effect proof and offered no scientific support for their opinion.  The specialist provided an excerpt from Williams Textbook of Hematology, which he indicated was "'the' standard by HemeOncologists, with specific portions highlighted.  He pointed out that studies relating to "'herbicides' (and not necessarily Agent Orange) are inconsistent and show no credible evidence of association with causation" of AML.

The highlighted portions of Williams Textbook of Hematology provided by the specialist note that "only four environmental factors are established causal agents" for AML: (1) tobacco smoking, (2) high-dose radiation exposure, (3) chronic benzene exposure, and (4) chemotherapeutic agents.  Additionally, a highlighted section noted that case-control studies have sometimes found a relationship between AML and organic solvents, petroleum products, radon exposure, pesticides and herbicides, but these data have been inconsistent, have shown no association in several studies.  

In July 2012, the Veteran provided a written argument in response to the negative VHA opinions.  He argued that the case control studies cited in the VHA opinions prove a causal relationship between AML and Agent Orange.  The Board notes that this is the opposite of what the textbook states: herbicides (in general) are not listed as a causal agent of AML, and case-control studies have found some relationships, and have also shown no association.  

The Veteran additionally argued that as he has never smoked tobacco, been exposed to radiation or benzene, and was not treated with chemotherapy prior to his 2006 diagnosis of AML, then he must have developed AML as a result of Agent Orange exposure.  In support of this contention he provided internet articles which listed the risk factors for AML.  From www.cancer.org, under "uncertain, unproven or controversial risk factors," exposure to herbicides or pesticides is listed, but the website noted that these had not been linked conclusively to AML and research was ongoing.  

Significantly, the Veteran continued to cite prior Board decisions which granted entitlement to service connection for AML based on Agent Orange exposure as ruling evidence in this case.  As noted above, Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104.  

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  

In September 2011, the NAS issued Veterans and Agent Orange: Update 2010 (Update 2010).  The Secretary determined, based upon Update 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia).  

In assessing the claim for service connection for AML based on the available evidence of record, the Board finds that the opinion of the May 2012 VHA specialist is more probative than the statements of the Veteran's VA oncologists.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Here, the VA oncologists provided the same rationale for their opinions that the Veteran's AML is due to exposure to Agent Orange.  The oncologists argue that because Agent Orange has been associated with "other hematologic cancers" then it may also be considered a causative factor for AML.  These opinions go against the very scientific research which found an association between Agent Orange and "other hematologic cancers," but did not find a causative association between herbicides (in general) and AML.  The May 2012 VHA specialist pointed out that the VA oncologists did not cite any scientific evidence to support their opinions.  The textbook highlighted by the VHA specialist, as well as the internet articles provided by the Veteran, indicate that a relationship between "herbicides" (generally) and AML has been considered via case-control studies, but that the results have been in contradiction.  The Board attaches more probative weight to the opinion of the May 2012 VHA specialist because he was able to provide a rationale for his opinion which was supported by medical studies.  The Board affords little probative weight to the oncologist's opinions, which are based on applying scientifically determined causative associations between "herbicides" and "other hematologic cancers" to Agent Orange and AML.

The Veteran argues that he must have developed AML from Agent Orange because he does not exposed to the leading four environmental causative risk factors for AML, nor does he have a family history of AML.  The Williams Textbook on Hematology  provided by the VHA specialist notes that while there are four environmental causative risk factors for developing AML, there are also numerous acquired diseases, disorders, and congenital conditions which are causative risk factors for developing AML.  AML is also noted to represent roughly 35 percent of annual new cases of leukemia in the United States.  

Notwithstanding the Veteran's own beliefs, as detailed above, the Board is unable to attach probative weight to such assertions.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board acknowledges that, in certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In particular, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  These examples notwithstanding, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Based upon the foregoing, service connection for AML may not be granted and this appeal is denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for AML, to include as due to exposure to Agent Orange, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


